        Case 2:21-mj-00282-DUTY Document 13-1 Filed 01/21/21 Page 1 of 8 Page ID #:45




         1    CUAUHTEMOC ORTEGA (Bar No. 257443)
                                                                                 oRi~~NAI
              Federal Public Defender
         2    Craig A. Harbaugh (B~ ar No. 194309)
             (E-1VIail: Craig Harbaugh(a~fd.org)
         3   Deputy Federal7'ublic ISefender
              32I East 2nd Street
         4    Los Angeles, California 90012-4202
              Telephone: (213)894-4740
         5    Facsimile: (213)894-0081
         6   Attorneys for Defendant
             GINA MICHELLE BISIGNANO
         7
         8                              UNITED STATES DISTRICT COURT
         9                          CENTRAL DISTRICT OF CALIFORNIA
        10                                       WESTERN DIVISION
        11
             UNITED STATES OF AMERICA,                      Case No. 21-MJ-0282
        12
                           Plaintiff,                       [PROPOSED]ORDER
        13
                    v.
        14
             GINA MICHELLE BISIGNANO,
        15
                           Defendant.
        16
        17          GOOD CAUSE HAVING BEEN SHOWN,IT IS HEREBY ORDERED that the
        18   Government, including the United States Marshals Service, shall comply with the
        19   Court's release order dated January 19, 2021 and immediately release Ms. Bisignano
        20   froi~i~c~istody.
                     l

             DAT-~D~ January            , 2021
                 "~ ',~                              HON. JOHN E. McDERMOTT
              , ~ ~' '~                              United States Magistrate Judge
        24       :,
.. _~         resented~y:
        25
        26   Craig Harbaugh
        27   CRAIG HARBAUGH

        28
Case 2:21-mj-00282-DUTY Document 13-1 Filed 01/21/21 Page 2 of 8 Page ID #:46




 1   Deputy Federal Public Defender
 2
 3
                                       INTRODUCTION
 4
 5         Even in times of civil unrest, the Government cannot dispense with basic due

 6   process. Unfortunately, in its zeal to challenge the Court's order, the Government

 7   disregarded Ms. Bisginano's fundamental rights.

 8         The Court emphatically denied the Government's request to stay the Court's

 9 forthwith release order. Undeterred, the Government sought a stay ofthe Court's order
10 in the District of Columbia. But the Government only obtained its stay order after Ms.
11   Bisignano had already been released. At that point, there was nothing to be stayed.

12   Further, the Government sought an immediate transportation order even though Ms.

13   Bisignano has an absolute right to a preliminary hearing in this district ---aright she

14   did not waive. Worst of all, as Ms. Bisignano appeared at the Roybal Courthouse to

15   post the cash bond, she was arrested by United States Marshals without an arrest

16   warrant.l

17         The Government attempted to circumvent this Court's authority by enforcing

18   orders that were clearly unenforceable. A stay order issued after a release has occurred

19   is automatically moot. But even if the order could somehow be enforced under these

20   circumstances, the Government was still obligated to seek another arrest warrant; the

21   original arrest warrant had already been executed and discharged and could not be used

22   again. Tellingly, the Government also believed they needed another warrant because

23   they applied for one in the District of Columbia --- and apparently never received that

24   second warrant. Finally, the immediate "transportation order," cannot be enforced

25   when Ms. Bisgnano has not been afforded all ofthe rights she is entitled to in this

26
27         'Despite multiple requests, Government counsel has refused to confirm whether
     it obtained an arrest warrant. Nevertheless, based upon information and belief the
28   Government lacked an arrest warrant prior to taking Ms. Bisignano into custody on
     January 20, 2021.
                                                 2
Case 2:21-mj-00282-DUTY Document 13-1 Filed 01/21/21 Page 3 of 8 Page ID #:47




 1   district. Because the preliminary hearing is still outstanding, the Marshals cannot
 2   transport her anywhere.
 3          Accordingly, the defense asks the Court to order the Government to comply with
 4 ~ the Court's release order.
 5                                 PROCEDURAL HISTORY
 6   January 19, 2021: Ms. Bisignano has her initial appearance in the Central District of
 7 ~ California. Ms. Bisignano had been charged by criminal complaint in the District of
 8   Columbia. The Government sought Ms. Bisignano's detention. After hearing
 9   argument from both parties, the Court granted Ms. Bisginano's release subject to a
10   number of conditions. Over the Government's objection, the Court ordered Ms.
11   Bisignano's forthwith release. The Government sought a stay ofthe Court's order to
12   pursue an appeal in the District of Columbia. The Court denied the Government's
13   request as well.
14         During the hearing, Ms. Bisignano only waived her rights to an identity hearing
15   and arrival of process. Ms. Bisignano asserted her right to a preliminary hearing. The
16   Court schedule a preliminary hearing for February 4, 2021
17          At or about 6:00 p.m.: the United States Marshals released Ms. Bisginano from
18   custody pursuant to the Court's release order.
19         6:55 p.m.: Assistant United States William Rollins notifies the Court and
20   defense that United States District Judge Beryl A. Howell granted the Government's
21   request for an emergency stay and review order of the Court's release order. According
22   to the stay-and-review order, the Government engaged in ex parte communications with
23   Judge Howell via email in seeking this request. The defense was neither notified that
24   this ex parte communication would take place nor provided a copy ofthe
25   communications between the Government and Judge Howell prior to his issuance ofthe
26   order (or at any time after the fact).
27
28         Z Unless otherwise noted, the facts are based upon the attached declaration of
     counsel. Exhibit A.
                                                 3
Case 2:21-mj-00282-DUTY Document 13-1 Filed 01/21/21 Page 4 of 8 Page ID #:48




 1           7:30 p.m.: AUSA Rollins notifies the Court and the defense that Judge Howell
 2   granted the Government's request for a transport order "forthwtith" despite a pending
 3   preliminary hearing in this district. According to the transport order, the Government
 4   engaged in ex parte communications with Judge Howell via email in seeking this
 5   request. The defense was neither notified that this ex parte communication would take
 6   place nor provided a copy of the communications between the Government and Judge
 7   Howell prior to his issuance ofthe order (or at any time after the fact).
 8   January 20, 2021:
 9           12:30 p.m.: AUSA Rollins provides defense counsel with a copy of an
10   application and proposed order seeking an arrest warrant for Ms. Bisignano and
11   represents that the Government intends to file this pleading before the United States
12   District Court in the District of Columbia.
13           1:00 p.m.: Ms. Bisignano arrives at the Roybal Federal Building to post the
14 $20,000 cash bond, as required by the conditions of her release. When Ms. Bisignano
15   arrives, she is forcibly placed into handcuffs. Ms. Bisignano's friend, Nirosha Peltier,
16   requested a copy of an arrest warrant but was told that they did not have the paperwork.
17 Ex. B. Declaration of Nirosha Peltier.
18           Despite repeated requests, the Government has refused to provide a copy of any
19   second or subsequent arrest warrant issued in the District of Columbia or to even
20   confirm whether a new arrest warrant had been issued. Based upon information and
21   belief, the Government did not obtain an arrest warrant prior to re-arresting Ms.
22   Bisignano.
23                                        ARGUMENT
24      I.      A Stay of a Release Order Issued After Release is Moot
25      It is axiomatic that an "action is moot because the activities sought to be enjoined
26   have already occurred and can no longer be prevented." United States v. Evans,62
27   F.3d 1233, 1237(9th Cir.1995). Here, the Government obtained a stay after Ms.
28   Bisignano was released from custody. At that point, there was nothing for the
                                                   D
Case 2:21-mj-00282-DUTY Document 13-1 Filed 01/21/21 Page 5 of 8 Page ID #:49




 1   Government to stay. The challenged action (release) had already occurred. The stay
 2   order was moot the moment it was issued because Ms. Bisignano had already been
 3   released from custody. By the same token, a stay order cannot reverse the action
 4   sought.
 5      Indeed, the Government's repeated request for a stay before this Court demonstrates
 6   that it could not obtain one after the fact. While the Government was able to
 7   communicate ex parte with Judge Howell after the hearing and convince the court there
 8   to grant a stay, it was already too late.
 9   II. The Government Could Not Rearrest Ms. Bisignano Without Another
10   Warrant
11         The procedures governing release or detention following an arrest are set forth in
12   18 U.S.C.A. § 3142. Section 3142 addresses all facets of pretrial detention and release,
13   including release upon the defendant's own recognizance, release subject to conditions,
14   temporary detention and permanent detention. No where in the scheme does it
15   contemplate a rearrest on the original arrest warrant after release has been granted.
16         Based upon information and belief, the Government failed to obtain another
17   arrest warrant prior to taking Ms. Bisignano back into custody. Federal Rule of
18   Criminal Procedure Rule 4 sets forth the necessary steps for the execution of an arrest
19   warrant. The rule states, in pertinent part, that "Upon arrest, an officer possessing the
20   original or a duplicate original warrant must show it to the defendant. If the officer does
21   not possess the warrant, the officer must inform the defendant ofthe warrant's
22   existence and ofthe offense charged and, at the defendant's request, must show the
23   original or a duplicate original warrant to the defendant as soon as possible.
24   Fed. R. Crim. P. 4. According to Ms. Peltier, the law enforcement officers did not
25   provide Ms. Bisignano with an arrest warrant at the time she was handcuffed and taken
26   into custody. Nor has the Government, despite repeated requests, produced an arrest
27   warrant issued by the United States District Court from the District of Columbia.
28

                                                 J
Case 2:21-mj-00282-DUTY Document 13-1 Filed 01/21/21 Page 6 of 8 Page ID #:50




 1     Because the Government lacked any authority to rearrest, the Government's conduct
 2     was unconstitutional.
 3     III.   The District Court of Columbia Exceeded Its Authority to Issue a Forthwith
              Transfer Order Before Ms. Basignano Exercised Her light to Preliminary
 4            Hearing in this District
 5
              The Federal Rules of Criminal Procedure Rule 5(3) guarantee certain rights to
 6
       defendants arrested in a district other than where the defendant is charged. One of
 7
       those rights is to a preliminary hearing. Fed. R. Crim. Pro. R. 5(c)(3)(C). Because Ms.
 8 ~
       Bisignano did not waive her right to have a preliminary hearing in this district, Judge
 9
       Howell had no authority to order her transfer to the District of Columbia(assuming he
10
       has that authority at all).
11
                                              CONCLUSION
12
              For the foregoing reasons, the defense requests that the Court order the
13
       Government to comply with the Court's release order or, in the alternative, order a
14
       status conference to resolve the matter.
15
                                              Respectfully submitted,
16
17                                            CUAUHTEMOC ORTEGA
                                              Federal Public Defender
18
19     DATED: January 21, 2021             By /s/ Craig A. Harbaugh
20                                           CRAIG A. HARBAUGH
                                             Deputy Federal Public Defender
21                                           Counsel for Gina Michelle Bisignano

22
23
24
25
26
27
28
Case 2:21-mj-00282-DUTY Document 13-1 Filed 01/21/21 Page 7 of 8 Page ID #:51




 1                      DECLARATION OF CRAIG A. HARBAUGH
 2          1.    I am a Deputy Federal Public Defender and I have been appointed to
 3   represent Gina Bisignano in the above matter.
 4         2.     On January 19, 2021, Ms. Bisignano initially appeared before this Court.
 5   At the hearing, the Court ordered Ms. Bisignano's forthwith release. The Government
 6   opposed and moved for a stay to permit filing of an appeal ofthe Court's release order
 7   in the District of Columbia. The Court denied the Government's request.
 8         3.     After the hearing, Ms. Bisignano was released. Ms. Bisignano did not
 9   waive her right to a preliminary hearing and the Court scheduled a preliminary hearing
10   in this district for February 4, 2021.
11         4.     Sometime after Ms. Bisignano's release, at approximately 6:55 p.m., the
12   Government notified the defense and Court that the United States District Judge Howell
13   issued a stay and review ofthe Court's release order.
14         5.     Soon after, the Government notified the defense and Court that the United
15   States District Judge Howell had issued a forthwith transport order for Ms. Bisignano to
16   be transferred to the District of Columbia. The defense does not anticipate any further
17   continuances.
18         6.     At approximately 12:30 p.m., the Government sent an email, with a
19   pleading and proposed order attached, indicating that it intended to seek an arrest
20   warrant from Judge Howell.
21         7.     At approximately 1:00 p.m. on January 20, 2021, law enforcement agents
22   arrested Ms. Bisignano when she arrived to the Roybal Federal building to post the
23   $20,000 cash bond with the clerk's office.
24         8.     Despite several requests, the Government has refused to provide or even
25   confirm that the Government obtained a subsequent arrest warrant prior to taking Ms.
26   Bisignano into custody a second time.
27
28

                                                  7
Case 2:21-mj-00282-DUTY Document 13-1 Filed 01/21/21 Page 8 of 8 Page ID #:52




  1           9.    Prior to filing this pleading, I sought the Government position via email
 2      regarding the instant application. AUSA Rollins represented that the Government
 3      opposed the sought relief.
 4            I declare under penalty of perjury under the laws of California and the United
 5            States that the foregoing is true and correct.
 6      Dated: January 21, 2021                /S/ Cram A. Harbaugh
 7                                             Craig A. Harbaugh
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21 ~'
22
23
24
25
26
27
28
